UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-148190 MOJO Organics, Inc. (Exact name of registrant as specified in its charter) Delaware 26-0884348 (State or other jurisdiction of incorporationor organization) (IRS Employer Identification No.) 101 Hudson Street, 21st Floor, Jersey City, New Jersey 07302 (Address of principal executive offices) (201) 633-6519 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.oYes xNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. o Large accelerated filer Accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes xNo State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 11,703,481 shares of common stock as of September 25, 2013. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 F-1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and March 31, 2012 F-2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and March 31, 2012 F-3 Notes to the Condensed Consolidated Financial Statements F-4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 4 ITEM 4. CONTROLS AND PROCEDURES 5 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 6 ITEM 1A. RISK FACTORS 6 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 6 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 6 ITEM 4. MINE SAFETY DISCLOSURE 6 ITEM 5. OTHER INFORMATION 6 ITEM 6. EXHIBITS 6 SIGNATURES 8 2 MOJO ORGANICS, INC. Condensed Consolidated Balance Sheets (unaudited) March 31, December 31, ASSETS CURRENT ASSETS: Cash $ $ Inventory Supplier Deposits - Prepaid Expenses Total Current Assets PROPERTY AND EQUIPMENT, net of accumulated depreciation OTHER ASSETS Security deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Notes payable to related parties - Derivative liabilities - Preferred Stock - Total Current Liabilities Commitments and Contingencies - - Series A Preferred Stock, $0.001 par value, 197,708.5 and 0 shares issued and outstanding, respectively - STOCKHOLDERS' DEFICIT Preferred stock, 10,000,000 authorized at $0.001 par value - - Common stock, 190,000,000 shares authorized at $0.001 par value, 8,551,265 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to unaudited condensed consolidated financial statements. F-1 MOJO ORGANICS, INC. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended March 31, Revenues $
